

87 SRES 144 ATS: Recognizing the week of March 21 through March 27, 2021, as “National Poison Prevention Week” and encouraging communities across the United States to raise awareness of the dangers of poisoning and promote poison prevention.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 144IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Brown (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the week of March 21 through March 27, 2021, as National Poison Prevention Week and encouraging communities across the United States to raise awareness of the dangers of poisoning and promote poison prevention.Whereas the designation of National Poison Prevention Week was first authorized by Congress and President Kennedy in 1961 in Public Law 87–319 (75 Stat. 681);Whereas National Poison Prevention Week occurs during the third full week of March each year;Whereas, as of February 10, 2021, poison centers have handled more than 838,000 cases related to the COVID–19 pandemic alone and have seen dramatic increases in cases relating to hand sanitizer and household cleaning products;Whereas poison control centers responded to COVID–19 related surges by conducting poison safety and poisoning prevention outreach in a virtual format during the COVID–19 pandemic;Whereas the American Association of Poison Control Centers (referred to in this preamble as the AAPCC) works with the 55 poison control centers in the United States to track—(1)more than 1,000 commonly used household and workplace products that can cause poisoning; and (2)poisonings and the sources of those poisonings;Whereas the National Poison Data System (NPDS) database contains over 447,000 products, ranging from viral and bacterial agents to commercial chemical and drug products;Whereas, in 2019, 2,148,141 people called the poison help line to reach a poison control center;Whereas, in 2019, as reported to the AAPCC, 92 percent of poison exposures reported to local poison control centers occurred in the home;Whereas local poison control centers save the people of the United States $1,800,000,000 in medical costs annually;Whereas the AAPCC and poison control centers partner with the Centers for Disease Control and Prevention, the Food and Drug Administration, and State, local, Tribal, and territorial health departments to monitor occurrences of environmental, biological, and emerging threats in communities across the United States, including food poisoning, botulism, and vaping-associated lung injury;Whereas, in the United States, more than 300 children 19 years of age and younger are treated in emergency departments for poisoning every day, and more than 130 children 19 years of age and younger die as a result of being poisoned each year;Whereas, in 2019, children younger than 6 years of age constituted 43 percent of all poison exposures;Whereas, from 2000 to 2018, data from poison control centers revealed a significant increase of an average of 3.4 percent per year in the number of intentional suicide patients who were adolescents 10 to 24 years of age, and that increase disproportionately occurred among females;Whereas, in 2021, poison control centers are seeing an increase in suspected suicides in individuals ranging from 11 to 14 years of age;Whereas, in 2019, more than 114,000 children 19 years of age and younger were treated in an emergency room due to unintended pediatric poisoning, and more than 90 percent of those incidents occurred in the home, most often with blood pressure medications, acetaminophen, laundry packets, bleach, or sedatives or anti-anxiety medication;Whereas there was a 444 percent increase in pediatric magnet ingestion cases reported to United States poison control centers from 2018 to 2019 based on an analysis of the National Poison Data System (NPDS), demonstrating the significant risk of injury from high-powered magnet ingestions;Whereas 70,237 cases of death due to drug overdose were reported in the United States in 2017, and the majority of those cases, approximately 68 percent, involved an opioid; Whereas, in 2019, the most common medications that adults called the poison help line about were prescription and non-prescription pain relievers, household cleaning substances, cosmetics and personal care products, and antidepressants; Whereas pain medications lead the list of the most common substances implicated in adult poison exposures, and are the single most frequent cause of pediatric fatalities reported to the AAPCC;Whereas poison control centers issue guidance and provide support to individuals, including individuals who experience medication and dosing errors; Whereas more than 60 percent of calls to the poison help line are from individuals 20 years of age or older, with more than half of those calls involving patients older than 50 years of age, and a common reason for those calls is therapeutic errors, including questions regarding drug interactions, incorrect dosing route, timing of doses, and double doses;Whereas normal, curious children younger than 6 years of age are in stages of growth and development in which they are constantly exploring and investigating the world around them, and are often unable to read or recognize warning labels;Whereas the AAPCC engages in community outreach by educating the public on poison safety and poisoning prevention, and provides educational resources, materials, and guidelines to educate the public on poisoning prevention;Whereas individuals can reach a poison control center from anywhere in the United States by calling the poison help line at 1-800-222-1222;Whereas, despite regulations of the Consumer Product Safety Commission requiring that a child-resistant package be designed or constructed to be significantly difficult for children under 5 years of age to open, or obtain a harmful amount of the contents, within a reasonable time, children can still open child-resistant packages; andWhereas, each year during National Poison Prevention Week, the Federal Government assesses the progress made by the Federal Government in saving lives and reaffirms the national commitment of the Federal Government to preventing injuries and deaths from poisoning: Now, therefore, be itThat the Senate—(1)recognizes the week of March 21 through March 27, 2021, as National Poison Prevention Week;(2)expresses gratitude for the people who operate or support poison control centers in their local communities;(3)expresses gratitude for frontline workers supporting poison prevention during the COVID–19 pandemic;(4)supports efforts and resources to provide poison prevention guidance or emergency assistance in response to poisonings; and(5)encourages—(A)the people of the United States to educate their communities and families about poison safety and poisoning prevention; and (B)health care providers to practice and promote poison safety and poisoning prevention.